DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on November 8, 2021.  Applicants amended claims 1-6, 9, and 10, added new claims 11 and 12, and previously canceled claims 7 and 8.  Claims 1-6 and 9-12 are pending.

Election/Restrictions
Applicants’ election without traverse of Species 1 (FIGs. 8, 17, 19, and 20) in the reply filed on March 17, 2021 is acknowledged.

Priority
The instant application is a continuation of International Application PCT/JP2017/032698, filed on September 11, 2017.


Response to Arguments
Applicants’ amendments to claims 1, 9, and 10 and remark (Remarks, p. 7) regarding objections to claims 1-10 are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ amendments to claims 1-6, 9, and 10 and remark (Remarks, p. 7) regarding interpretation of claim limitations under 35 U.S.C. 112(f) are acknowledged.  In view of the amendments, except as discussed below, interpretation under 35 U.S.C. 112(f) is not applicable.

Applicants’ arguments filed on November 8, 2021 have been fully considered, and without conceding arguments regarding Watazu, they are moot in view of new grounds of rejection.


Claim Objections
Claims 3, 4, and 11 are objected to for the reasons discussed below.

Regarding claim 3 and 4, “the position detector” in lines 3-4 and 3, respectively, should be changed to, e.g., “the driver integrated circuit

	Regarding claim 11, “the first vibrating element” in line 5 should be changed to “the first piezoelectric since “first vibrating element” was not previously recited and for consistency with “first piezoelectric element” recited in claim 1.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “position detector” in claims 3 and 4 and “control device” in claim 10.  “Position detector” is interpreted as a driver IC connected to a touch panel ([0103]) and “control device” is interpreted as including capacitors, a detection circuit (that 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicants do not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. in US 2016/0202764 A1 (hereinafter Kamata) in view of Kuwabara in WO 2013/014942 A1 (hereinafter Kuwabara; February 29, 2020 Information Disclosure Statement reference; a full machine translation and an original copy is/was included with the final Office action issued in response to the Amendment filed on November 8, 2021), in further in view of Namerikawa et al. in US 6,347,555 B1 (hereinafter Namerikawa).
Regarding claim 1, Kamata teaches:
A control circuitry that controls an electronic device including a top panel having an operation surface, a driver integrated circuit that detects a position of operational input performed on the operation surface, and a first piezoelectric element that generates vibration in the top panel (A control circuitry 200 and 300 that controls an electronic device 100 including a top panel 120 having an operation surface, a driver integrated circuit 151 that detects a position of operational input performed on the operation surface, and a first piezoelectric element 140 that generates vibration in the top panel 120; FIGs. 2, 3, and 6, [0034]-[0037], [0039], [0040], [0082]-[0084], and [0086]-[0088]), the control circuitry comprising (the control device 200 and 300 comprising; FIG. 6, [0083], and [0084]): 
a first processor that outputs a first drive signal to the first piezoelectric element to drive the first piezoelectric element (a first processor 200 and 300 that outputs a first drive signal to the first piezoelectric element 140 to drive the first piezoelectric element 140; FIG. 6, [0040], [0083], [0084], [0087], and [0106]);
the first processor is configured to determine whether a pressing operation to the top panel has been performed (the first processor 200 and 300 is configured to determine whether a pressing operation to the top panel 120 has been performed; FIG. 6, [0054], [0055], [0083], [0084], and [0092]).  
 	However, it is noted that Kamata does not teach:
a first capacitor having a first electrode and a second electrode and connected in series between the first piezoelectric element and the first processor;
wherein the first electrode is coupled to the first piezoelectric element, and the second electrode is coupled to the first processor.  
	Kuwabara teaches:
a first capacitor having a first electrode and a second electrode and connected in series between a first piezoelectric element and a first control unit (a first capacitor 43 (or 44) having a first electrode (left side electrode) and a second electrode (right side electrode) and connected in series between a first piezoelectric element 30 and a first control unit 50; FIGs. 1 and 2 and [0023]);
wherein the first electrode is coupled to the first piezoelectric element, and the second electrode is coupled to the first control unit (wherein the first electrode (left side electrode) is coupled to the first piezoelectric element 30, and the second electrode (right side electrode) is coupled to the first control unit 50; FIGs. 1 and 2 and [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the control circuitry taught by Kamata to include: the features taught by Kuwabara, such that Kuwabara as modified teaches: a first capacitor having a first electrode and a second electrode and connected in series between the first piezoelectric element and the first processor (the first piezoelectric element and first processor taught by Kamata combined with the first capacitor, first and second electrodes, first piezoelectric element, and first control unit taught by Kuwabara); wherein the first electrode is coupled to the first piezoelectric element, and the second electrode is coupled to the first processor (the first piezoelectric element and first processor taught by Kamata combined with the first and second electrodes, first piezoelectric element, and first control unit taught by Kuwabara), in order “to provide electronic devices that can be detected.”  (Kuwabara: [0010]).
However, it is noted that Kamata as modified by Kuwabara does not teach:
a first differential amplifier that inputs a first voltage that is a voltage across the first capacitor or the first piezoelectric element, 
a pressing operation to the top panel has been performed based on the first voltage inputted by the first differential amplifier.
	Namerikawa teaches:
a first differential amplifier that inputs a first voltage that is a voltage across a first piezoelectric element (a first differential amplifier 24 that inputs a first voltage OUT PUT that is a voltage across a first piezoelectric element 26; FIG. 3(c) and col. 1, ll. 43-54), 
determine a force has been performed based on the first voltage inputted by the first differential amplifier (determine a force has been performed based on the first voltage OUT PUT inputted by the first differential amplifier 24; see FIG. 3(c) and col. 1, ll. 43-49).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the control circuitry taught by Kamata as modified by Kuwabara to include: the features taught by Namerikawa, such that Kamata as modified teaches: a first differential amplifier that inputs a first voltage that is a voltage across the first capacitor or the first piezoelectric element (the first piezoelectric element taught by Kamata combined with the first differential amplifier, first voltage, and voltage across a first piezoelectric element taught by Namerikawa), the first processor is configured to determine whether a pressing operation to the top panel has been performed based on the first voltage inputted by the first differential amplifier (the first processor and determine whether a pressing operation to the top panel has been performed taught by Kamata combined with determine a force has been performed based on the first voltage inputted by the first differential amplifier taught by Namerikawa), in order to detect force input.  (Namerikawa: see col. 1, ll. 43-54).

Regarding claim 4, Kamata as modified by Kuwabara and Namerikawa teaches:
The control circuitry according to claim 1, wherein 
the first drive signal is a drive signal that stops the first piezoelectric element when the position of the operational input detected by the position detector is stopped (Kamata: the first drive signal is a drive signal that stops the first piezoelectric element 140 when the position of the operational input detected by a position detector 151 is stopped; FIGs. 6, 8, 10, and 11, [0039], [0040], [0052], [0087], [0088], [0106], and [0141]-[0144]), and 
the first processor is configured to determine whether the pressing operation has been performed when the first piezoelectric element is stopped (Kamata: the first processor 200 and 300 is configured to determine whether the pressing operation has been performed when the first piezoelectric element 140 is stopped; see FIGs. 6, 8, 10, and 11, [0039], [0040], [0052], [0054], [0055], [0083], [0084], [0092], and [0141]-[0144]).

	Regarding claim 9, Kamata is modified in the same manner and for the same reasons set forth in the discussion of claim 1 above.  Thus, claim 9 is rejected under similar rationale as claim 1 above.

	Regarding claim 10, Kamata is modified in the same manner and for the same reasons set forth in the discussion of claim 1 above.  Thus, claim 10 is rejected under similar rationale as claim 1 above (i.e., method executed by a control circuitry as in claim 1, where “control circuitry” in claim 1 is “control device” in claim 10).

	Regarding claim 11, Kamata as modified by Kuwabara and Namerikawa teaches:
The control circuitry according to claim 1, 
wherein the first differential amplifier includes a non-inverting input terminal and an inverting input terminal (Namerikawa: wherein the first differential amplifier 24 includes a non-inverting input terminal (+) and an inverting input terminal (-); FIG. 3(c) and col. 1, ll. 43-49), and 
the non-inverting input terminal and the inverting input terminal are coupled to both ends of the first capacitor or the first vibrating element (Kamata: a first vibrating element 140; FIG. 6 and [0040]; Namerikawa: the non-inverting input terminal (+) and the inverting input terminal (-) are coupled to both ends of a first piezoelectric element 26; FIG. 3(c) and col. 1, ll. 43-54).

	
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Kuwabara, in further in view of Namerikawa, and in further view of Takeuchi in US 2015/0160771 A1 (hereinafter Takeuchi).

Regarding claim 2, Kamata as modified by Kuwabara and Namerikawa teaches:
The control circuitry according to claim 1.  
	However, it is noted that Kamata as modified by Kuwabara and Namerikawa, as particularly cited, does not teach:
wherein the first processor is configured to determine whether the pressing operation has been performed when the first piezoelectric element is driven by the first drive signal.


	Takeuchi teaches:
wherein a first processor is configured to determine whether a pressing operation has been performed when a first piezoelectric element is driven by a first drive signal (wherein a first processor, i.e., processor corresponding to controller 3, is configured to determine whether a pressing operation with a pressing force smaller than a predetermined pressing force FTH has been performed when a first piezoelectric element 30 is driven by a first drive signal; see FIGs. 1A-B, 2A-B, and 3B, [0030], [0035], [0037], [0044], [0045], [0049], and [0053]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the control device taught by Kamata as modified by Kuwabara and Namerikawa, as particularly cited, to include: the features taught by Takeuchi, such that Kamata as modified teaches: the claimed features, in order to “provide an input device that prevents a noise generated along with the vibration and provides the user with a steady operational feeling however the user operates it.” (Takeuchi: [0008]).

	Regarding claim 3, Kamata as modified by Kuwabara and Namerikawa teaches:
The control circuitry according to claim 1, wherein 
the first drive signal is a drive signal that vibrates the first piezoelectric element with a constant amplitude (Kamata: the first drive signal is a drive signal that vibrates the first piezoelectric element 140 with a constant amplitude; FIG. 13, [0040], [0087], [0106], [0154], and [0156]).  
However, it is noted that Kamata as modified by Kuwabara and Namerikawa, as particularly cited, does not teach:
piezoelectric element with a constant amplitude when the position of the operational input detected by the position detector is stopped, and 
the first processor is configured to determine whether the pressing operation has been performed when the first piezoelectric element is driven by the first drive signal having the constant amplitude.  
	Takeuchi teaches:
a first drive signal is a drive signal that vibrates a first piezoelectric element with a constant amplitude when a position of an operational input detected by a position detector is stopped (a first drive signal is a drive signal that vibrates a first piezoelectric element 30 with a constant amplitude when a position of an operational input detected by a position detector 2 is stopped, e.g., finger 5 of a user stops on button 200; see FIGs. 1A and 2A-B, [0030], [0031], [0035], [0037], [0044], and [0045]), and 
a first processor is configured to determine whether a pressing operation has been performed when the first piezoelectric element is driven by the first drive signal having the constant amplitude (a first processor, i.e., processor corresponding to controller 3, is configured to determine whether a pressing operation with a pressing force smaller than a predetermined pressing force FTH has been performed when the first piezoelectric element 30 is driven by the first drive signal having the constant amplitude; see FIGs. 1A-B, 2A-B, and 3B, [0030], [0035], [0037], [0044], [0045], [0049], and [0053]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the control device taught by Kamata as modified by Kuwabara and Namerikawa, as particularly cited, to include: the features taught by Takeuchi, such that Kamata as modified teaches: the claimed features, in order to “provide an input device that prevents a noise generated along with the vibration and provides the user with a steady operational feeling however the user operates it.” (Takeuchi: [0008]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Kuwabara, in further in view of Namerikawa, and in further view of Bagheri in US 2021/0055832 A1 (hereinafter Bagheri).

Regarding claim 5, Kamata as modified by Kuwabara and Namerikawa teaches:
The control circuitry according to claim 1.  
	However, it is noted that Kamata as modified by Kuwabara and Namerikawa, as particularly cited, does not teach:
further comprising 
a low-pass filter that is provided between the first differential amplifier and the first processor and configured to transmit a voltage component of a low frequency band lower than or equal to a predetermined frequency of the first voltage. 
Bagheri teaches:
further comprising 
a low-pass filter that is provided between a first amplifier and a first processor and configured to transmit a voltage component of a low frequency band lower than or equal to a predetermined frequency (a low-pass filter 52 that is provided between a first amplifier 21 and a first processor 29 and configured to transmit a voltage  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the control device taught by Kamata as modified by Kuwabara and Namerikawa, as particularly cited, to include: the features taught by Bagheri, such that Kamata as modified teaches: further comprising a low-pass filter that is provided between the first differential amplifier and the first processor and configured to transmit a voltage component of a low frequency band lower than or equal to a predetermined frequency of the first voltage (the first differential amplifier, first processor, and first voltage taught by Kamata as modified combined with the low-pass filter, first amplifier, and first processor taught by Bagheri; it would have been obvious to include the claimed features because it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use), in order to provide signal filtering.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Kuwabara, in further in view of Namerikawa, and in further view of Watazu et al. in US 2016/0117035 A1 (hereinafter Watazu).

	Regarding claim 6, Kamata as modified by Kuwabara and Namerikawa teaches:
The control circuitry according to claim 1.  
	However, it is noted that Kamata as modified by Kuwabara and Namerikawa, as particularly cited, does not teach:
further comprising a band-pass filter that is provided between the first differential amplifier and the first processor and configured to transmit a voltage component of a frequency band higher than or equal to a first frequency and lower than or equal to a second frequency of the first voltage.
	Watazu teaches:
further comprising a band-pass filter that is provided between a first amplifier and a first processor and configured to transmit a voltage component of a frequency band higher than or equal to a first frequency and lower than or equal to a second frequency (further comprising a band-pass filter 23 that is provided between a first amplifier 21 and a first processor, i.e.,  processor corresponding to first potential detection section 22, and configured to transmit a voltage component of a frequency band higher than or equal to a first frequency and lower than or equal to a second frequency; see Fig. 4, [0111], and [0127]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the control device taught by Kamata as modified by Kuwabara and Namerikawa, as particularly cited, to include: the features taught by Watazu, such that Kamata as modified teaches: further comprising a band-pass filter that is provided between the first differential amplifier and the first processor and configured to transmit a voltage component of a frequency band higher than or equal to a first frequency and lower than or equal to a second frequency of the first voltage (the first differential amplifier, first processor, and first voltage taught by Kamata as modified combined with the band-pass filter, first amplifier, and first processor also taught by Watazu.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Kuwabara, in further in view of Namerikawa, and in further view of Ramabhadran et al. in US 2013/0336035 A1 (hereinafter Ramabhadran).

Regarding claim 12, Kamata as modified by Kuwabara and Namerikawa teaches:
The control circuitry according to claim 1, 
wherein the first drive signal is applied to the first piezoelectric element from the first processor (Kamata: wherein the first drive signal is applied to the first piezoelectric element 140 from the first processor 200 and 300; FIG. 6, [0040], [0083], [0084], [0087], and [0106]).
	However, it is noted that Kamata as modified by Kuwabara and Namerikawa, as particularly cited, does not teach:
wherein the first drive signal is applied to the first piezoelectric element from the first processor via the first capacitor.
	Ramabhadran teaches:
wherein a first drive signal is applied to a first piezoelectric load via a first capacitor (wherein a first drive signal is applied to a first piezoelectric load 102 via a first capacitor 120; FIG. 1 and [0019]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the control circuitry taught by Kamata as modified by Kuwabara and Namerikawa, as particularly cited, to include: the features taught by Ramabhadran, such that Kamata as modified teaches: wherein the first drive signal is applied to the first piezoelectric element from the first processor via the first capacitor (the first drive signal, first piezoelectric element, first processor, Kamata as modified combined with the first drive signal, first piezoelectric load, and first capacitor taught by Ramabhadran; it would have been obvious to include the claimed features because it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use), in order to provide “a piezoelectric driver that has high efficiency, low cost, small size, and good waveform fidelity.”  ([0033], see also [0003] and [0004]).


Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        1/26/22B